DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5, filed on 5/22/22, is acknowledged.
The Restriction mailed on 4/20/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group. 
	The Restriction filed on 4/20/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (6-9) or take other appropriate action. An Office Action on the merits of Claims 1-5 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Rotor manufacturing device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama Norisada (JPH09163649).
Regarding claim 1, Nishiyama Norisada teaches a method of manufacturing a rotor (Page 3/5: Fig. 4a & b, 1) in which a magnet (3) is inserted into a magnet hole (2) of a rotor core (Abstract), the method comprising: 
inserting an insertion member (Page 3/5: Fig. 4a & b, 4) into the magnet hole (2) having a first opening (Bottom 2) and a second opening (Top 2); 
fixing the magnet (3) to the insertion member (4) extending out (Top 4) from the second opening; 
inserting the magnet (3), which is fixed to the insertion member (3) [due to frictional force (Para. 0041)], into the magnet hole (2) from the second opening (Top 2) by pulling the insertion member (Bottom T; Para. 0041) extending out from the first opening (Bottom 2) in a direction separating away from the rotor core (1); and 
cutting the insertion member (Page 1/5: Fig. 1b, 4) extending out from the first opening.
Regarding claim 2, Nishiyama Norisada teaches that 
a central axis direction of the magnet hole (2) is angled with respect to a vertical direction (Direction of T), 
the magnet hole includes two inner wall surfaces (Left & Right N) facing each other, one of which is a lower inner wall surface (Left N) located on a lower side along the vertical direction, and 
the inserting of the magnet (3) is executed in a state of having a lower surface of the magnet (3) in contact with the lower inner wall surface (Left N; Para. 0040) via the insertion member (4).
Regarding claim 3, Nishiyama Norisada teaches that 
a processing stage including a reference surface (Left M) parallel to the lower inner wall surface (Left N) is disposed in a vicinity of the second opening (Top 2), 
in the inserting of the insertion member, a state in which the insertion member (4) is in contact with the reference surface (Left M) as well as with the lower inner wall surface (Left N) is established, 
in the fixing, a state in which the lower surface of the magnet (3) is in contact with the reference surface (Left M) via the insertion member (4) is established, and 
in the inserting of the magnet, the insertion member (4) is pulled (Top & Bottom T) by maintaining the state in which the insertion member is in contact with the lower inner wall surface.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
July 28, 2022